UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                                No. 00-11274
                              Summary Calendar



JOSEPH F. PALAZZOLO,
                                                        Plaintiff,

                                    versus

JOHN POULAND, Etc.; ET AL,
                                                        Defendants,

JOSEPH F. PALAZZOLO,
                                                        Plaintiff - Appellant,

                                    versus

AMERICAN FEDERATION OF GOVERNMENT
EMPLOYEES AFL-CIO; BOBBY L. HARNAGE,
National President, American Federation of Government
Employees, and as an individual,
                                                        Defendants-Appellees.



                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:98-CV-584-Y

                                April 26, 2001

Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*

       Joseph F. Palazzolo appeals an adverse summary judgment in favor of American

Federation of Government Employees and Bobby L. Harnage. Our review of the

appellate record, briefs of the parties, and relevant law persuades that the trial court did

not err in its Order granting summary judgment and in its Final Judgment entered on

October 25, 2000, and, accordingly, based on the factual analysis and authorities cited

in said Order, the grant of summary judgment is AFFIRMED.




   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
                                             2